DETAILED ACTION
This non-final Office action is responsive to the application filed December 9th, 2020. Claims 1-11 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) do not recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“means for acquiring biological information” in claim 11;  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


This application includes one or more claim limitations that use the word “means” or “step” and are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“means for performing control so as to display, a rating screen” in claim 11; 
“means for performing control so as to display, different rating screens” in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (U.S 2015/0199010 A1) in view of Jain (U.S 2019/0180879 A1).
Claims 1, 10, and 11
Regarding Claim 1, Coleman discloses the following:
An information processing apparatus comprising: a processor configured to [see at least Paragraph 0040 for reference to computer systems and methods for collecting bio-signal and non-bio-signal data, applying data processing to the collected data, and using the collected and processed data in biofeedback system; Figure 1 and related text regarding the system encompassing local client devices operating with SAAS platform communicating with a network connection; Figure 2 and related text regarding an embodiment of the system with a single client device and a software as a service platform] 
acquire biological information on a user while the user is using the information processing apparatus [see at least Paragraph 0049 for reference to sensors for collecting bio-signal data including electroencephalogram sensors, galvanometer sensors, or electrocardiograph sensors; Paragraph 0049 for reference to wearable sensors for collecting biological data including EEG headsets; Paragraph 0050 for 
perform control so as to display, on a display section, a rating screen that is used to perform an operation to give a rating related to use of the information processing apparatus [see at least Paragraph 0142 for reference to the rules engine determining which results are displayed and or stored locally on the client device; Paragraph 0149 for reference to the conditions of the rules including the context of the user (such as brainstate, activity, prior goals the user has stated, GPS coordinates, time of day, open apps on the device) to determine how to analyze the sensor data (such as which algorithm pipeline to apply to which sensor), and to determine which results to display and/or store locally on the client and which are stored in the server; Paragraph 0245 for reference to the emotional estimate prompting the user to answer questions; Paragraph 0246 for reference to the machine learning module using the user’s heart rate and EMG features to determine if the user is under low, medium, or high stress] 
While Coleman discloses the limitations above, it does not disclose perform control so as to display, on the display section, different rating screens in accordance with a psychological state of the user indicated by the biological information.
However, Jain discloses the limitations above:
perform control so as to display, on the display section, different rating screens in accordance with a psychological state of the user indicated by the biological information [see at least Paragraph 0063 for reference to the questionnaire module providing the HALex, PHQ2, a healthy lifestyle and personal control questionnaire (HLCPQ), HRQOL, and/or any other appropriate health based questionnaires Paragraph 0063 for reference to the identification, selection, and/or timing of the administration provision of the questionnaire(s) to the patient via user device being controlled by the chronic burden module, graded escalation module, the lifestyle choice module, and/or the total health module; Paragraph 0077 for reference to the user device displaying the questionnaires to the patient, one at a time or two or more simultaneously; Paragraph 0080 for reference to the user device displaying the disease calculator questionnaires to the patients; Paragraph 0202 for reference to the VAS HRQOL score being based on patients rating their health from zero to one hundred where zero may indicate poor health and one hundred may indicate the best health a patient can imagine; Paragraph 0208 for reference to the mental state of the patient being determined based on patient PHQ2 input; Figure 2 and related text regarding item 206 ‘Determine a Pain State And A Mental State of the Patient’ and Items 214, 216, and 226 ‘Determine Overall Chronic Burden Score of the Patient’, ‘Determine A Chronic Burden Score for Each of One or more Chronic Diseases’, ‘Determine a Total Health Score for the Patient’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the controlled display of Coleman to include the different rating screens of Jain. Doing so would improve the quality of life of the patient and reduce financial burdens associated with treating chronic disease, as stated by Jain (Paragraph 0043). 


Claim 2
While the combination of Coleman and Jain disclose the limitations above, regarding Claim 2, Coleman discloses the following:
options of answers related to the rating included in the rating screen are different in accordance with the psychological state [see at least Paragraph 0142 for reference to the rules engine determining which results are displayed and or stored locally on the client device; Paragraph 0149 for reference to the conditions of the rules including the context of the user (such as brainstate, activity, prior goals the user has stated, GPS coordinates, time of day, open apps on the device) to determine how to analyze the sensor data (such as which algorithm pipeline to apply to which sensor), and to determine which results to display and/or store locally on the client and which are stored in the server; Paragraph 0245 for reference to the emotional estimate prompting the user to answer questions such as “Based on muscle tension and heart rate, the cloud server estimates that you are under moderate stress. What is your emotional state?”; Paragraph 0246 for reference to the machine learning module using the user’s heart rate and EMG features to determine if the user is under low, medium, or high stress]

While the combination of Coleman and Jain disclose the limitations above, regarding Claim 3, Coleman discloses the following:
the rating screen includes options of answers related to a rating of a process performed when the user is brought into a specific psychological state [see at least Paragraph 0245 for reference to the emotional estimate prompting the user to answer questions such as “Based on muscle tension and heart rate, the cloud server estimates that you are under moderate stress. What is your emotional state?”; Paragraph 0245 for reference to the user responding to the questions in “Low, Medium, or High Stress”; Paragraph 0246 for reference to the machine learning module using the user’s heart rate and EMG features to determine if the user is under low, medium, or high stress]
Claim 4
While the combination of Coleman and Jain discloses the limitations above, Coleman does not disclose the processor displays the options in priority to other options.
Regarding Claim 4, Jain discloses the following:
the processor displays the options in priority to other options [see at least Paragraph 0069 for reference to the questions in the risk-taking choices of the patient being treated differently and the patient’s responses to questions in the risk taking questionnaire being used to scale his score obtained from the rest of the HLPCQ survey; Paragraph 0071 for reference to the questions being categorized into 6 categories and the answers to the questions being giver the following weights 0, 1.25, 2, 5, 3.75 or 5; Paragraph 0073 for reference to the patient response from sensor input being taken as a weighted average of sensor derived 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the controlled display of Coleman to include the different number of options of Jain. Doing so would determine whether the patient is experiencing limitations in performing various tasks, as stated by Jain (Paragraph 0146). 
Claim 5
While the combination of Coleman and Jain discloses the limitations above, Coleman does not disclose a number of the options is different in accordance with the psychological state.
Regarding Claim 5, Jain discloses the following:
a number of the options is different in accordance with the psychological state [see at least Paragraph 0063 for reference to the questionnaire module providing one or more health related questionnaires to the patient including the HALex, PHQ2, a healthy lifestyle and personal control questionnaire (HLCPQ), HRQOL, and/or any other appropriate health based questionnaires, a euroQol five dimension (EQ 5D-3L) , a health utilities index mark 2 (HUI2), a health utilities index mark 3 (HUI3), a short form six dimension (SF-6D), and/or quality of well - being scale questionnaires, and/or other suitable questionnaires; Paragraph 0063 for reference to the identification, selection, and/or timing of the administration of the 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the controlled display of Coleman to include the different number of options of Jain. Adjusting the number of questionnaires and/or questions that are provided to the patient as warranted, and as directed by the lifestyle choice module, may improve the functioning of the electronic device, the network, and/or the user device, as stated by Jain (Paragraph 0155).  
Claim 6
While the combination of Coleman and Jain disclose the limitations above, regarding Claim 6, Coleman discloses the following:
an option selected in advance, of a plurality of options of answers related to the rating included in the rating screen, is different in accordance with the psychological state [see at least Paragraph 0064 for reference to the settings and pipeline parameters being tuned to optimize a specific user’s experience; Paragraph 0209 for reference to the rules engine enforcing a policy such that the 
Claim 7
While the combination of Coleman and Jain disclose the limitations above, Coleman does not disclose a manner of answering for the rating on the rating screen is different in accordance with the psychological state.
Regarding Claim 7, Jain discloses the following:
a manner of answering for the rating on the rating screen is different in accordance with the psychological state [see at least Paragraph 0063 for reference to the questionnaire module providing one or more health related questionnaires to the patient including the HALex, PHQ2, a healthy lifestyle and personal control questionnaire (HLCPQ), HRQOL, and/or any other appropriate health based questionnaires, a euroQol five dimension (EQ 5D-3L) , a health utilities index mark 2 (HUI2), a health utilities index mark 3 (HUI3), a short form six dimension (SF-6D), and/or quality of well-being scale questionnaires, and/or other suitable questionnaires; Paragraph 0063 for reference to the identification, selection, and/or timing of the administration of the questionnaires being controlled by 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the controlled display of Coleman to include the different manner of answering of questions of Jain. Doing so would reduce a number of clicks (e.g., responses to questions) and a mini mum number of categories (e.g., categories of health-related factors) to determine a lifestyle choice prescription or update the lifestyle choice prescription of the patient, as stated by Jain (Paragraph 0155).
Claim 8
While the combination of Coleman and Jain disclose the limitations above, Coleman does not disclose a question related to the rating included in the rating screen is different in accordance with the psychological state. 
Regarding Claim 8, Jain discloses the following:
a question related to the rating included in the rating screen is different in accordance with the psychological state [see at least Paragraph 0063 for reference to the questionnaire module providing one or more health related questionnaires to the patient including the HALex, PHQ2, a healthy lifestyle and personal control 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the controlled display of Coleman to include the different number of 
Claim 9
While the combination of Coleman and Jain disclose the limitations above, Coleman does not disclose a number of rating screens is different in accordance with the psychological state.
Regarding Claim 9, Jain discloses the following:
a number of rating screens is different in accordance with the psychological state [see at least Paragraph 0063 for reference to the questionnaire module providing the HALex, PHQ2, a healthy lifestyle and personal control questionnaire (HLCPQ), HRQOL, and/or any other appropriate health based questionnaires Paragraph 0063 for reference to the identification, selection, and/or timing of the administration provision of the questionnaire(s) to the patient via user device being controlled by the chronic burden module, graded escalation module, the lifestyle choice module, and/or the total health module; Paragraph 0077 for reference to the user device displaying the questionnaires to the patient, one at a time or two or more simultaneously; Paragraph 0080 for reference to the user device displaying the disease calculator questionnaires to the patients; Paragraph 0202 for reference to the VAS HRQOL score being based on patients rating their health from zero to one hundred where zero may indicate poor health and one hundred may indicate the best health a patient can imagine; Paragraph 0208 for reference 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the controlled display of Coleman to include the different rating screens of Jain. Doing so would improve the quality of life of the patient and reduce financial burdens associated with treating chronic disease, as stated by Jain (Paragraph 0043).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683